                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

  UNITED STATES OF AMERICA                                    )
                                                              )
  v.                                                          )        No. 2:18-CR-00087-10-JRG-CRW
                                                              )
  MEGAN ROSE MOORE                                            )

                               MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant’s Emergency Motion for Modification of

  Sentence Based on the COVID-19 Pandemic [Doc. 600] and the United States’ Response in

  Opposition [Doc. 603]. Acting pro se, Defendant moves the Court under 18 U.S.C. § 3582(c) to

  order her early release from prison because of the COVID-19 pandemic, citing an underlying

  health condition, hypertension. [Def.’s Mot. at 2]. 1 She also claims that she has developed “a

  nasal drip, as well as heaviness in her chest” and that “over the counter medications from

  commissary . . . are not working for her.” [Id.]. She does not assert, however, that she has tested

  positive for COVID-19 or that anyone in her facility has contracted the virus. See [id. (stating

  that she “fears death when COVID-19 comes to Alderson FPC” and “[w]hen COVID-19 comes

  to Alderson FPC it will run rampid [sic]”)].

          “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may

  not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

  Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can


          1
             Defendant’s Presentence Investigation Report [Doc. 324] confirms that she suffers from hypertension, a
  condition for which she takes medication. [Id. at 19].



Case 2:18-cr-00087-JRG-CRW Document 605 Filed 05/08/20 Page 1 of 3 PageID #: 5932
  consider motions for compassionate release once a defendant exhausts her administrative

  remedies with the Bureau of Prisons or thirty days after submitting a request to the warden:

         The court may not modify a term of imprisonment once it has been imposed except
         that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

  § 3582(c)(1)(A). Defendant, however, does not claim or provide the Court with documentation

  showing that she exhausted her administrative remedies or that she submitted a request to the

  warden.

         While the Court sympathizes with Defendant’s concerns, it is without jurisdiction to

  consider her request for compassionate release without a showing that she has exhausted her

  administrative remedies under § 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)

  (“[M]andatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing

  judicial discretion.” (citation omitted)); United States v. Dougherty, No. 2:18-cr-229-2, 2020 WL

  1909964, at *2 (S.D. Ohio Apr. 20, 2020) (“[M]any courts have held that the exhaustion

  requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot be waived, even due to

  emergencies such as the COVID-19 pandemic. This court agrees with the reasoning of these

  courts.” (citations omitted)); United States v. McCann, Criminal No. 5:13-52, 2020 WL 1901089,

  at *2 (E.D. Ky. Apr. 17, 2020) (“[T]hese are unsettling times for everyone, including prisoners.

  But in such a context, the exhaustion requirement of the compassionate release statute is perhaps

  most important.” (citation omitted)); United States v. Dickson, No. 1:19-cr-251-17, 2020 WL

  1904058, at *2–3 (N.D. Ohio Apr. 17, 2020) (concluding that § 3582(c)(1)(A)’s thirty-day

  requirement is not waivable “due to the exigent circumstances presented by COVID-19” and



                                                  2

Case 2:18-cr-00087-JRG-CRW Document 605 Filed 05/08/20 Page 2 of 3 PageID #: 5933
  noting that it “serves the important purpose of allowing the BOP—an agency that is in a better

  position to understand an inmate’s health and circumstances relative to the rest of the prison

  population and identify ‘extraordinary and compelling reasons’ for release—the opportunity to

  address such requests in the first instance”); United States v. Alam, No. 15-20351, 2020 WL

  1703881, at *2 (E.D. Mich. Apr. 8, 2020) (“In the past few days, many other courts around the

  country have also concluded that a failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing

  requirements bars defendants from filing motions for compassionate release, and that the

  judiciary has no power to craft an exception to these requirements for defendants seeking release

  during the COVID-19 pandemic.” (citations omitted)); see also United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“Given BOP’s shared desire for a safe and healthy prison environment,

  we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on

  added—and critical—importance.”).

         In sum, the Court, again, sympathizes with Defendant’s concerns, but it is unable to

  consider her motion until she exhausts her administrative remedies under § 3582(c)(1)(A).

  Defendant’s motion [Doc. 600] is therefore DENIED.

         So ordered.

         ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                 3

Case 2:18-cr-00087-JRG-CRW Document 605 Filed 05/08/20 Page 3 of 3 PageID #: 5934
